DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a response filed 2/16/2022, Applicant did not make any amendments.  Claims 1-5, 7-9, and 14-21, filed 2/16/2022, are pending with non-elected claims 14-20 being withdrawn from consideration as discussed above.  Claims 1-5, 7-9, and 21 are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield US Pat. No. 2,713,859.
Bradfield teaches:
In Reference to Claim 21
An air gun (air gun, Fig. 1-4) comprising: 
a magazine configured to contain a projectile therein (magazine 31 holds projectiles 33 within chambers 32); 

a valve configured to release pressurized gas into the magazine when the valve is actuated such that the projectile in the magazine is forced out of the magazine and through the barrel of the air gun by the pressurized gas released by the valve (valve port 28 is opened by piston 13 (movable valve cover) when trigger 15 is actuated to release pressurized gas from chamber 12 through the magazine chamber 32 and therefore firing the projectile 33 through the barrel 1); 
wherein the air gun does not have a bolt probe (there is no bolt probe present as the pressurized gas expelled through passage 27 is the only force firing the projectile through the magazine and barrel, Fig. 2, Col. 2 lines 41-50).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Bradfield US Pat. No. 2,713,859 in view of Kang US Pat. No. 9,952,015.
In Reference to Claim 1
Bradfield teaches:
An air gun (air gun, Fig. 1-4) comprising: 

a magazine configured to contain a projectile therein (magazine 31 holds projectiles 33 within chambers 32); 
the magazine well is complementary to the magazine such that the magazine may be inserted into and received in the magazine well (Fig. 2-4 shows magazine 31 inserted into and complementary with the well 30); 
a barrel configured to receive the projectile from the magazine (barrel 1 receives the projectile 33 from the magazine when fired); 
a trigger configured to receive input from a user (user actuated trigger 15 with user engaging lever 21); 
a trigger linkage configured to actuate the valve in response to the input from the user (trigger linkages 17/19 actuate the valve in response to being actuated by the user, Col. 2 lines 1-21, 41-50)
a valve configured to release pressurized gas into the magazine when the valve is actuated such that the projectile in the magazine is forced out of the magazine and through the barrel of the air gun by the pressurized gas released by the valve (valve port 28 is opened by piston 13 (movable valve cover) when trigger 15 is actuated to release pressurized gas from chamber 12 through the magazine chamber 32 and therefore firing the projectile 33 through the barrel 1); 
wherein the air gun does not have a bolt probe (there is no bolt probe present as the pressurized gas expelled through passage 27 is the only force firing the projectile through the magazine and barrel, Fig. 2, Col. 2 lines 41-50).   
Bradfield fails to teach:
A magazine well protrusion, the magazine well protrusion extends into the space into which the magazine is to be received by the magazine well unless the magazine is properly inserted into and received in the magazine well, the air gun is configured to bias 
Kang teaches:
An air gun (air gun 100, Fig. 1-22) comprising:
a magazine well configured to receive a magazine, said magazine configured to contain a projectile therein (magazine 20 which may be inserted with and therefore include connector body 30 (Col. 4 lines 14-26) with projectiles 10 received in a well area in the gun 117); 
a barrel configured to receive the projectile from the magazine (unlabeled barrel begins at projectile loaded chamber 115); and 
a means configured to release pressurized gas when said means is actuated such that the projectile is forced through the barrel of the air gun by the pressurized gas released by the valve (cylinder 121 is actuated to release air out of nozzle 121c to fire the projectile 10 from the projectile holder portion 33 of the magazine and out of the barrel); 
a trigger configured to receive input from a user (user actuated trigger lever 270); 
a trigger linkage configured to actuate the valve in response to the input from the user (the other linking portions of the drive unit 201 (gears 230/240, lock 250, etc.) actuate and release the valve cylinder 121 when the trigger 270 is pulled); and 
a magazine well protrusion (300/400/500), wherein: 
the magazine well is complementary to the magazine such that the magazine may be inserted into and received in the magazine well, except that the magazine well protrusion extends into the space into which the magazine is to be received by the magazine well unless the magazine is properly inserted into and received in the magazine well (the protrusions 300/400/500 are biased to extend into the well area and interact with portions of the magazines 45/55/35 and remain extended until a properly loaded (with loaded projectiles) magazine is fully inserted); 

the magazine well of the air gun is configured to cause the magazine to force the magazine well protrusion from the extended position into a retracted position when the magazine is properly inserted into and received in the magazine well (when the magazine is properly inserted and loaded with projectiles, the magazine retracts the stoppers 300/400/500 out of the well and out of the way of the cylinder to allow firing, Fig. 4b, 14, 19); and
the magazine well protrusion is configured to restrict movement of the trigger linkage when in the extended position such that the trigger linkage cannot actuate the air releasing means in response to the input from the user (sensing unit 280 and stoppers 35/45/55 only allows the air cylinder 121 to fire when a projectile is present in the magazine which requires a properly loaded magazine 20 with loaded projectiles 10 such that lever 34 is pushed rearward to allow stoppers 300/400/500 to activate the air (Fig. 4b, 14, 15b, 18-19, 21b) where if a loaded magazine is not properly inserted, 300/400/500 cannot be activated (Fig. 5b, 17b, 22b) which prevents the trigger linkage from actuating the valve as the valve is locked in place).  
It would have been obvious to one having ordinary skill in the art to have modified the air gun of Bradfield to have further included a magazine well protrusion that could prevent firing of the gun when the presence of a magazine or projectile is not detected in order to prevent the gun from accidentally firing without having a properly inserted magazine and projectiles therefore preventing damage to the gun and/or the user and making it safer to use as taught by Kang (Col. 1 lines 50-53, Col. 15 lines 47-53).
In Reference to Claim 2
Bradfield as modified by Kang teaches:

In Reference to Claim 3
Bradfield as modified by Kang teaches:
The air gun of claim 1, wherein: the air gun further comprises the magazine; and the magazine is a linear magazine (Bradfield: magazine 31 extends linearly, Fig. 1-4.  Kang: gun 100 includes inserted magazine 20 including the connector portion 30, Fig. 1-22, Col. 4 lines 14-26, which linearly feeds the projectiles into the gun (projectile 10 are moved along a linear line at the top of the magazine into the gun).  
In Reference to Claim 4
Bradfield as modified by Kang teaches:
The air gun of claim 1, wherein the air gun further comprises the magazine and the magazine is configured to hold a plurality of projectiles to be fired from the air gun by pressurized gas released from the valve when actuated (Bradfield: magazine 31 with plurality of projectiles 33 in chambers 32 to be fired in succession by the pressurized gas from cylinder 12 when actuated by the trigger.  Kang: gun 100 includes inserted magazine 20, Fig. 1-22, which linearly feeds the projectiles into the gun to be fired by air cylinder 121 when trigger 270 is pulled and all conditions are ready the valve of the cylinder is released to fire the loaded projectile, Fig. 1, 6).  
In Reference to Claim 5
Bradfield as modified by Kang teaches:
The air gun of claim 1, wherein the air gun does not have a bolt probe (Bradfield: there is no bolt probe present as the pressurized gas expelled through passage 27 is the only force firing the projectile through the magazine and barrel, Fig. 2, Col. 2 lines 41-50).    
In Reference to Claim 7
Bradfield as modified by Kang teaches:

In Reference to Claim 8
Bradfield as modified by Kang teaches:
The air gun of claim 1, wherein the input from the user comprises pulling the trigger rearward with respect to the air gun (Bradfield: trigger 15 activated by pulling trigger lever 21, Col. 2 lines 1-50, Fig. 1-4.  Kang: trigger 270 is pulled rearward by the user to actuate).  
In Reference to Claim 9
Bradfield as modified by Kang teaches:
The air gun of claim 1, wherein: the trigger linkage is configured to actuate the valve in response to the input from the user by moving longitudinally with respect to the air gun in response to receiving the input from the user and actuating the valve via said longitudinal movement (Bradfield: trigger 15 activated by pulling trigger lever 21, where the linkage moves the valve 13/28 to release the pressurized gas from cylinder 12 by longitudinal movement of the trigger lever, Col. 2 lines 1-50, Fig. 1-4. Kang: the other linking portions of the drive unit 201 (gears 230/240, lock 250, rack 123c, etc.) include longitudinally movable parts that actuate and release the valve cylinder 121 when the trigger 270 is .  
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-5, 7-9, and 21 under 102 (Kang) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bradfield.  Further, it is noted that for purposes of examination, the term valve is being interpreted against the prior art by its broadest reasonable interpretation, which by definition only requires a device for controlling the passage of fluid or air through a pipe, duct, etc., allowing movement in one direction or a mechanical device by which the flow of liquid, gas, or loose material may be controlled by a movable part, both of which are met by the new prior art reference (Bradfield).
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Lilley (4,986,251), Casas Silva (7,398,776) teach similar air gun and safety assemblies.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711